Motion for leave to reargue motion for leave to appeal to the Court of Appeals and for a stay denied, without prejudice to an application at Special Term for an order enjoining delivery of the deeds until after the entry of the final judgment so as to permit appellants to apply at Special Term, at any time prior to the entry of judgment, for a stay pending the *635hearing and determination of an application in the Court of Appeals for leave to appeal from the final judgment. In the absence of a judgment directing execution of the conveyances as required by section 1058 of the Civil Practice Act, the motion for a stay of delivery of the deeds is premature. Concur—-Botein, P. J., Breitel, Rabin, M. M. Prank and Stevens, JJ.